UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

OSWALD A. LEWIS,

                          Plaintiff,

                 -against-                                  MEMORANDUM AND ORDER
                                                              16-CV-1057 (RPK) (TAM)
BUREAU OF ALCOHOL, TOBACCO &
FIREARMS,      UNITED    STATES
MARSHAL’S     SERVICE, HOWARD
STERN,     AYESHA      WINSTON,
CHRISTOPHER BARTOSH, PATRICK
DONOHUE, SANDY RAO, BRIAN
BANKS, RYAN WESTFIELD, ROBERT
LEDOGAR, and ANTHONY DINEEN,

                           Defendants.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Pro se plaintiff Oswald A. Lewis brought an action under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that federal law enforcement

officials violated his constitutional rights by using excessive force and fabricating evidence. After

defendants moved for summary judgment for all defendants on all claims, the Court granted the

motion in part and denied it in part. The claims that remain to be tried are plaintiff’s claims that

(i) Deputy Marshal Ryan Westfield used excessive force when he kicked plaintiff in the face after

plaintiff had been subdued, and (ii) Deputy Marshals Christopher Bartosh, Brian Banks, Robert

Ledogar, and Anthony Dineen failed to intervene to stop that force.

        The remaining defendants move to dismiss those claims under Federal Rule of Civil

Procedure 12(h)(3) for lack of subject-matter jurisdiction. Defendants argue that there is no Bivens

remedy for claims that federal officials used excessive force or failed to intervene against excessive




                                                        1
force. Because that argument does not implicate subject-matter jurisdiction, defendants’ motion

is denied.

                                          BACKGROUND

               A.      Factual Background

       On August 26, 2014, in Queens, plaintiff Oswald A. Lewis was arrested by deputies from

the United States Marshals Service (“USMS”). See Defs.’ Local Rule 56.1 Statement ¶ 7 (Dkt.

#57-3) (“Defs.’ Statement”); Pls.’ Opp’n to Defs.’ Local Rule 56.1 Statement ¶ 7 (Dkt. #58-1)

(“Pl.’s Statement”). The deputies included Deputy Marshals Ryan Westfield, Christopher Bartosh,

Brian Banks, Robert Ledogar, and Anthony Dineen. See, e.g., Defs.’ Statement ¶¶ 37, 44. The

deputies state that they were part of a fugitive arrest team that traced plaintiff to the Springfield

Gardens section of Queens and then breached his residence. See id. ¶¶ 7-8, 15, 22.

       According to the deputies, as they approached plaintiff’s bedroom, plaintiff yelled out that

he had a hostage. See id. ¶ 24. After opening and closing the door multiple times, plaintiff then

shot at the deputies, who returned fire. See id. ¶¶ 28, 33. Plaintiff also fired multiple shots out the

window at other personnel who were standing in a nearby alleyway. See id. ¶ 34. Soon after,

plaintiff announced that he had been shot and would surrender. See id. ¶ 36. When he came out

of the building, however, plaintiff did not follow instructions to raise his hands or lie on the ground.

See id. ¶ 40. Instead, he would not put his hands behind his back, and he struggled with the

deputies. See id. ¶¶ 40-45. Eventually, plaintiff was tackled and handcuffed. See id. ¶ 40.

       Plaintiff offers a different account. According to plaintiff, he never said that he had a

hostage; rather, he said that he had kids. See Pl.’s Statement ¶ 24. The deputies opened fire

through the door while he was still “unarmed.” Id. ¶ 31. Plaintiff got his firearm, and he fired

“two warning shot[s]” at his air conditioner and into the air “in an obvious attempt to save his life.”

Ibid. Upon hearing gunfire, the officers outside “returned friendly fire [i]n the backyard at each

                                                   2
other.” Ibid. Plaintiff was shot in the wrist. See id. ¶ 36. Plaintiff states that he “exited the

apartment with both hands up above his head with his right hand holding on to his left wrist.”

Id. ¶ 38. He “got to his knees.” See id ¶ 40. Plaintiff was then “punch[ed] [in] the face by [Deputy]

Ryan Westfield,” who placed him into handcuffs that were too tight. Ibid. As relevant to this

motion, plaintiff states that after being handcuffed, he was “assaulted by numerous kicks to the

face that cause[d] hi[m] facial and eye injuries.” Ibid.

               B.      Procedural History

       Plaintiff filed this action under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). See Compl. at 1 (Dkt. #1). The amended complaint named as

defendants Deputy Marshal Ryan Westfield, Brian Banks, Christopher Bartosh, Anthony Dineen,

and Robert Ledogar, among others. See Am. Compl. at 1 (Dkt. #27). Plaintiff later specified that

he intended to proceed only on claims that defendants used excessive force and fabricated evidence

in violation of his constitutional rights. See Lewis Letter (May 19, 2017) (Dkt. #44).

       All defendants moved for summary judgment on all claims. See Defs.’ Notice of Mot for

Summ. J. at 1 (Dkt. #57); Defs.’ Mem. of L. in Supp. of Mot. For Summ. J. at 28 (Dkt. #57-2).

Judge Matsumoto, to whom this case was then assigned, referred the motion to Magistrate Judge

Orenstein for a report and recommendation. See Order Referring Mot. (Apr. 23, 2018). Judge

Orenstein recommended that the motion be denied as to the excessive force claims against certain

deputy marshals but granted in all other respects. See R. & R. at 1 (Dkt. #62). Both parties filed

objections. See Defs.’ Objections at 3 (Dkt #64); Pl.’s Objections at 2-3 (Dkt. #66).

       Judge Matsumoto ultimately granted summary judgment to all defendants on all claims

except for the following: First, Deputy Marshal Westfield was denied summary judgment on

plaintiff’s claim that he kicked plaintiff in the face after plaintiff had been subdued and handcuffed.

See Order Adopting R. &. R. in Part at 20-21 (Dkt. #67). Second, Deputy Marshals Banks,
                                                  3
Bartosh, Dineen, and Ledogar were denied summary judgment on plaintiff’s claims that they failed

to intervene to stop Deputy Marshal Westfield’s alleged use of force. See id. at 24.

       This action was then reassigned to me. A month after reassignment, defendants sought

leave to “move for summary judgment dismissing the excessive force claim against [Deputy

Marshal Westfield] for lack of subject matter jurisdiction.” Defs.’ Letter at 3 (Mar. 5, 2020) (Dkt.

#77). Defendants also sought leave “to move for summary judgment dismissing plaintiff’s claim

of a failure to intervene to stop the alleged use of excessive force.” Id. at 4.

       After the Court directed defendants to explain “why the Court should consider a successive

motion, given that the proposed motion appears to rest on arguments that could have been raised

in defendants’ first motion for summary judgment,” Order (Mar. 6, 2020), defendants clarified that

the proposed motion “would actually be a motion to dismiss for lack of subject matter jurisdiction”

under Federal Rule of Civil Procedure 12(h)(3), Defs.’ Letter at 1 (Mar. 18, 2020). The letter

stated that defendants would argue that “plaintiff’s allegation of excessive force constitutes an

impermissible new context under Bivens that must be dismissed.” Id. at 3. The Court granted

leave to file that motion. Order (Apr. 26, 2020).

                                           DISCUSSION

       “The objection that a federal court lacks subject-matter jurisdiction . . . may be raised by a

party, or by a court on its own initiative, at any stage in the litigation.” Arbaugh v. Y&H Corp.,

546 U.S. 500, 506 (2006). And Rule 12(h)(3) provides that a court “must dismiss the action” if it

“determines at any time that it lacks subject-matter jurisdiction.” Defendants’ motion to dismiss

on jurisdictional grounds is therefore timely. But the motion fails on its merits because subject-

matter jurisdiction exists here. Defendants’ arguments regarding whether a Bivens remedy is

available in this case are not jurisdictional ones.



                                                      4
            I.   The Court has subject-matter jurisdiction over this action.

          A district court has jurisdiction to “adjudicate those cases that fall within Article III of the

Constitution and a congressional authorization enacted thereunder.” 5B Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure § 1350 (3d ed. 2021); see Gunn v. Minton, 568

U.S. 251, 256 (2013); Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Article III of

the Constitution extends the judicial power to all cases “arising under th[e] Constitution, the Laws

of the United States, and Treaties made, or which shall be made, under their authority.” U.S.

Const., art. III, § 2; see Osborn v. Bank of United States, 22 U.S. (9 Wheat.) 738, 823-24 (1824).

Congress grants district courts original jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[A] case arises under

federal law” at least “when federal law creates the cause of action asserted.” Gunn, 568 U.S.

at 257.

          Plaintiff’s asserted cause of action under Bivens is federal. Plaintiff “seek[s] recovery

squarely on the ground that [defendants] violated the Fourth . . . Amendment[].” Bell v. Hood,

327 U.S. 678, 681 (1946). Bivens recognized “a cause of action for damages consequent upon

[t]his unconstitutional conduct” under certain circumstances.              Bivens, 403 U.S. at 389.

Accordingly, by invoking Bivens, plaintiff asserts “an implied cause of action” under “the

Constitution itself” for “damages” to remedy Constitutional violations. Ziglar v. Abbasi, 137 S. Ct.

1843, 1854-55 (2017).         Because plaintiff is asserting a cause of action implied under the

Constitution itself, a district court has subject-matter jurisdiction.

          Defendants do not assert any defect in subject-matter jurisdiction in their 12(h)(3) motion.

They argue that plaintiff’s remaining claims present a new Bivens context, that special factors

counsel against extending Bivens to that context, and that an alternative process exists to protect

plaintiff’s interest. See Def.’s Mem. of L. in Supp. of Mot. to Dismiss at 7 (Dkt. #87) (citing
                                                     5
Ziglar, 137 S. Ct. at 1855). But “the absence of a valid (as opposed to arguable) cause of action

does not implicate subject-matter jurisdiction, i.e., the courts’ statutory or constitutional power to

adjudicate the case.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). Rather, “[i]f

the complaint raises a federal question, the mere claim confers power to decide that it has no merit,

as well to decide that it has.” Montana-Dakota Utilities Co. v. Nw. Pub. Serv. Co., 341 U.S. 246,

249 (1951). That means that a district court has jurisdiction where, as here, “the right of the

[plaintiff] to recover under [the] complaint will be sustained if the Constitution and laws of the

United States are given one construction and will be defeated if they are given another.” Steel Co.,

523 U.S. at 89. Accordingly, defendants’ Bivens arguments are not jurisdictional ones. See Smith

v. United States, 561 F.3d 1090, 1100 n.10 (10th Cir. 2009) (“[W]hether a court should imply a

Bivens remedy is not a question of subject matter jurisdiction.”); see also Koprowski v. Baker, 822

F.3d 248, 251 (6th Cir. 2016).

       It is true that a complaint may be dismissed for lack of subject-matter jurisdiction when a

plaintiff’s contention that a federal cause of action exists “clearly appears to be immaterial and

made solely for the purpose of obtaining jurisdiction” or “where such a claim is wholly

insubstantial and frivolous.” Steel Co., 523 U.S. at 89. But there is nothing in the record to suggest

that plaintiff brought a Bivens action against defendants only to obtain jurisdiction. And plaintiff’s

invocation of Bivens is not frivolous. Some courts have concluded that Bivens recognizes a cause

of action for excessive force and related claims under some circumstances. See, e.g., Jacobs v.

Alam, 915 F.3d 1028, 1038 (6th Cir. 2019) (holding plaintiff had cause of action under Bivens

itself to bring “run-of-the-mill challenges” to “standard law enforcement operations,” including

excessive force claims); Bueno Diaz v. Mercurio, 442 F. Supp. 3d 701, 708-09 (S.D.N.Y. 2020)

(holding plaintiff had cause of action under Bivens itself to bring excessive force claim); Lehal v.



                                                  6
Central Falls Detention Facility Corp., No. 13-CV-3923, 2019 WL 1447261, at *12 (S.D.N.Y.

Mar. 15, 2019) (same); but see Oliva v. Nivar, 973 F.3d 438, 444 (5th Cir. 2020) (holding there

was no cause of action in case where plaintiff brought excessive force claim); Style v. Mackey, No.

17-CV-1691, 2020 WL 3055319, at *4 (E.D.N.Y. June 8, 2020) (same); Rivera v. Samilo, 370 F.

Supp. 3d 362, 371 (E.D.N.Y. 2019) (same). Accordingly, defendants have failed to identify any

jurisdictional defect.

                                        CONCLUSION

         Defendants’ motion to dismiss this case for lack of subject-matter jurisdiction under

Federal Rule of Civil Procedure 12(h)(3) is denied.

         SO ORDERED.

                                              /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

Dated:          June 23, 2021
                Brooklyn, New York




                                                7
